Citation Nr: 1440839	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2013, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

The probative evidence does not demonstrate that the Veteran has a low back disability that is etiologically related to any disease, injury or event during active duty service; arthritis of the lumbar spine did not become manifest within one year of service separation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Board finds that the notice requirements have been satisfied.  In April 2010, the Veteran was informed, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records and lay statements are in the file.  

The Veteran underwent a VA examination in October 2013 to determine the etiology of any current low back disability.  The VA examination is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
	
In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including degenerative joint disease or arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 ); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran contends that his current low back disability is a result of his duties while serving in Vietnam, which consisted of carrying artillery and food supplies weighing approximately 80 pounds.  He said that he had to jump 30 feet from a helicopter carrying those supplies.  The Veteran also described an incident in March 1971, where after jumping from the helicopter, he landed and rolled down a hill.  He noted injuries to his right knee and having difficulty walking.  While he was home in June 1970 during his active duty service, he was involved in a motorcycle accident.  

Service treatments records reflect no complaints, treatment or diagnosis for any back problems.  The Veteran's April 1969 enlistment examination show normal clinical evaluation results and he reported being in good health.  A June 1970 private hospital discharge record reflects that the Veteran was admitted to the hospital for 10 days following a motorcycle accident.  The record documents that the Veteran's final diagnosis consisted of lacerations to his tongue and chin, a fracture of the third digit of his right hand, and multiple contusions and abrasions to his face, left shoulder, hands, knees, and right leg.  There were no injuries noted to his back.  Upon separation in March 1971, the Veteran's examination reflects normal clinical evaluation results.  Scars to his fore finger and chin were noted, but no other injuries, complaints or diagnoses.  

July 2006 private treatment records reflect the first documented record of treatment for back problems.  A week after a four-wheeler that the Veteran was driving, rolled into a hole, flipped over, and then he landed on his back, the Veteran sought treatment for pain to his mid back and left side of his ribs.  A chest x-ray showed old healed rib fractures.  An x-ray of the Veteran's lumbar spine showed degenerative change with degenerative disc disease and dextroscoliosis.  Two weeks after the four-wheeler accident, a private treatment record shows that the Veteran's back pain had decreased over the last week and he had no pain in the last couple of days.  Objective examination results revealed good range of motion in his flexion, extension and bilateral side bending.  He was assessed with an unspecified back ache.  

An August 2006 VA treatment record notes the Veteran's back injury from his four-wheeler accident.  Upon objective examination of his lumbar back, the Veteran exhibited no tenderness upon palpation and his straight leg test was negative.  An x-ray report of the Veteran's lumbar spine showed disc space narrowing of the L1/L2 and L2/L3 and degenerative overgrowth on an osteoarthritic basis.  He was assessed with chronic low back pain and possible traumatic arthritis.  

In July 2009, the Veteran presented with low back pain and radicular symptoms to his left lower extremities.  A VA x-ray report documents that, compared with the results from the Veteran's August 2006 x-ray, his condition had worsened.  The impression was diffuse degenerative disc disease from T11-12 through L5-S1 inclusive progressive since the Veteran's prior examination and no change in his advanced facet arthropathy L5-S1.  

A September 2009 VA MRI of the Veteran's lumbar spine revealed multilevel degenerative disc disease from T12/L1 through L5-S1 and pathologically narrowed right neural foramen at L4-5 and L5-S1 due to a combination of disc disease and facet arthropathy.  The MRI report also noted a detached fragment from the L5-S1 disc herniation of questionable significance.  

An October 2010 VA emergency department record reflects that the Veteran had complained of worsening back pain radiating into his right leg for several weeks.  The record noted no acute injury and no abnormal objective examination findings.  He visited the emergency room twice more over four days for his back pain.  See  November 2010 VA radiology progress note.  Approximately two weeks later, a November 2010 VA treatment record reflects that the Veteran continued to complain of low back pain and right-sided radicular symptoms.  Objective examination findings revealed a positive straight leg test result.  An MRI showed right lateral L5-S1 disc herniation into the right neural foramen with swelling of the right exiting nerve root.  

A December 2010 VA treatment record documents that the Veteran reported having low back pain for many years.  He also reported a hunting incident occurring two months earlier where he fell without injury as he was able to drag and lift a dead deer carcass into his truck.  The following day his back pain felt worse and radiated to his bilateral lower extremities with his right side pain greater than his left.  The Veteran indicated that his current back and leg pain felt much better than it had two months earlier.  The VA treating physician, noting the results of his November 2010 lumbar spine MRI, found that the Veteran's exacerbation of back pain radiating to his right lower extremity was likely the result of a new herniated disc on the right at the L5-S1 level.  

At an October 2013 VA examination, the Veteran reported his repeated in-service plane jumps causing injury to his back, for which he did not seek in-service treatment.  The Veteran's statements about his motorcycle injury in-service were also noted.  From his discharge in 1971 until approximately 2011, the Veteran worked in either construction or carpentry.  He described the work as heavy duty.  Upon reviewing the Veteran's claims file and performing an objective evaluation, including range of motion testing, the VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The VA examiner also noted, upon review of the Veteran's MRI lumbar spine results of November 2010, documented arthritis and no vertebral fracture.  Based on a lack of documented acute or chronic back pain in his service treatment records or within one year of service and a July 2006 x-ray revealing degenerative disc disease of the lumbar spine, the VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by an in-service injury, illness or event.  The VA examiner further opined that the Veteran's diagnosed degenerative disc disease of the lumbar spine was more likely the result of a generalized degeneration due to his age and his previous civilian heavy duty occupation.  

Based on a careful review of the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claim of entitlement to service connection for a low back disability.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's low back disability and his active duty service are the Veteran's assertions.  

The Board acknowledges that the Veteran is competent to report the nature and history of his back symptoms and his assertions that his current low back disability is related to his period of active duty service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to relate his current degenerative disc disease of the lumbar spine to his reported in-service injuries as such a determination cannot be determined by mere observation alone.  The evidence does not show that the Veteran has expertise in medical matters that would allow him to relate his current low back disability to his experiences in service, therefore, the Board finds that the Veteran's lay testimony is not competent to address causation and the October 2013 VA examiner's opinion is the most probative evidence of record.  

The Board observes that the October 2013 VA examiner found that the Veteran's degenerative disc disease of the lumbar spine did not have its onset during his active duty service.  His service treatment records, including his June 1970 motorcycle accident treatment record, noted no back complaints or diagnoses.  Although the Veteran indicated, in a December 2010 VA treatment record, that he had low back pain for many years, he did not state that he had low back pain since service.  Indeed, the first documented report of any back problems was in July 2006, approximately 35 years after his discharge.  The October 2013 VA examiner found significant the length of time between the manifestation of his low back disability and his discharge and attributed his degenerative disc disease of the lumbar spine to his age and post-service occupation.  Therefore, the Board concludes that the evidence does not support a finding that the Veteran's low back disability is etiologically related to any incident of his active duty service.  

The Veteran has been regularly diagnosed as having degenerative disc disease.  There is conflicting evidence as to whether he has degenerative joint disease (or arthritis) of the lumbar spine as well.  Assuming he does indeed have degenerative joint disease or arthritis, there is no evidence of such within one year of service separation.  38 C.F.R. § 3.309(a).  

Therefore, as the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for his low back disability must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


